On Appellant’s Motion for Rehearing
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing in which he earnestly insists that his bill of exception is misunderstood. He takes the view that because he stated that he objected to the introduction of a confession on the ground that he had not been warned at the time by the officer taking it that he was being investigated for the crime for which the conviction was had, and because the court approved the bill with the attorney’s objection in it that such approval certified the truth of the facts stated in the attorney’s objection. Such view is not correct, and the original opinion thoroughly discusses the law leading to this conclusion.
It does appear that appellant’s counsel takes a different view of the law, and the writer finds it very difficult to make the *87statement more definite or to use language more acceptable and more easily understood than that used in the original opinion and the authorities upon which it is based. Counsel stated these things not as a fact but as grounds for an objection. As grounds, proof must follow that they are true. If the approval of a bill of exception is to be so understood, and if it certifies the correctness of everything stated as a ground of objection, then all the attorney would have to do would be to imagine hurtful things and assert them as grounds of objection and thereby create reversible error. If the court should certify that such proceedings took place and that the attorney so stated, as it is his duty to do, nothing else would be needed to reverse any case. There is a distinguishment to be made between the attorney’s ground of objection and that which follows or precedes it as facts, and this distinguishment must be recognized. Occasionally the trial court fails to do so and it becomes the duty of this court to reverse their case when they have certified that harm results from the acts complained of.
We have again reviewed the bill of exception complained of and adhere to the original opinion. We find no error in the record, and overrule appellant’s motion for rehearing.